RESOLUCIÓN
Examinada la Moción en Auxilio Urgente, así como la Solicitud de Admisión por Cortesía, se provee “ha lugar”, condicionado a que el peticionario nos informe el caso espe-cífico en el cual va a postular ante el Financial Industry Regulatory Authority. De postular en más de una querella, el peticionario deberá cancelar los sellos correspondientes de rentas internas.
*763Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco emitió un voto particular de conformidad al que se unieron el Juez Asociado Señor Martínez Torres, el Juez Asociado Señor Feliberti Cintrón y el Juez Asociado Señor Estrella Martínez. El Juez Presidente Señor Hernández Denton emitió un voto particular disidente al que se le unieron la Jueza Asociada Señora Fiol Matta y la Juez Asociada Se-ñora Rodríguez Rodríguez. El Juez Asociado Señor Kol-thoff Caraballo no intervino.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo